DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 7, 2022, were received. Claims 13, 15, 17-20, 22 and 23 have been amended. Claims 1-12, 14, 16 and 24-31 have been cancelled. Claims 32-38 have been added as new. None of the Claims are withdrawn from consideration. Therefore, Claims 13, 15, 17-23 and 32-38 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 7, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted April 26, 2022, has been received and considered by the examiner. 


Claim Rejections - 35 USC § 112
5.	The rejection of Claims 13, 18-21, 23 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendments to the Claims.

Claim Rejections - 35 USC § 102
6.	The rejection of Claims 13-15, 18-20, 22-23, 27-28 and 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Hoebel et al. (DE102010000667), has been overcome based on the amendment to the Claims and the arguments presented on pages 8-11 of the Remarks dated March 7, 2022.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 13, 15, 17-23 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (DE102011088440 A) in view of Hoebel et al. (DE102010000667).
With regard to Claim 13, Wenger et al. disclose in Figure 2a, a battery for a motor vehicle, comprising: at least two battery cells, called storage cells (200a, 200b) which include an energy store (101) in each storage cells (200), and a control device, called a microcontroller (215), wherein each of the at least two battery cells (200a, 200b) are provided with at least one circuit branch, called a passive cell voltage-balancing or voltage-compensation circuit (211), connected to a positive pole and a negative pole of the respective battery cell (101), wherein each of the at least one circuit branch (211) comprises a switching element (223) and a heating unit, called a compensating resistor (221), the heating unit (221) connectable in parallel to the respective battery cell (101) via the switching element (223), wherein the control device (215) is configured to switch the switching elements (223) between an electrically conductive state and an electrically blocking state in order to heat the at least two battery cells (101, 200a, 200b), to perform active balancing of the at least two battery cells (101, 200a, 200b), and/or to discharge the at least two battery cells (101, 200a, 200b) (paragraphs 0069-0100).  Wenger et al. do not specifically disclose wherein each heating unit comprises a heating foil formed as a heating coil embedded in a foil, and wherein each heating foil is arranged inside a cell housing of the respective battery cell. 
Hoebel et al. disclose in Figures 1-3, a battery (40), particularly for a motor vehicle, comprising: at least two battery cells (8) and a control device, called a control unit (28),  wherein at least one circuit branch is connected to a respective positive pole and negative pole of the respective battery cell (8), which further comprises a heating unit, including a heating foil (20) and heating coil (26), wherein the heating units (20/26) are heating foils (20) which comprise a heating coil (26) embedded in a foil (20), and wherein the heating foils (20) are arranged inside the respective cell housing of the battery cells (8) (paragraphs 0003-0010, 0020-0027). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Wenger et al. to include a heating unit comprising a heating foil formed as a heating coil embedded in a foil, and wherein each heating foil is arranged inside a cell housing of the respective battery cell, because Hoebel et al. teach that the heating coil embedded in a foil is particularly resistant to weather and chemicals (paragraph 0033).
With regard to Claim 15, Hoebel et al. disclose in Figures 1-3, wherein each heating foil (20) is arranged about an outer circumference of cell windings of the respective battery cell (8) (paragraphs 0020, 0023). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Wenger et al. to include a heating foil arranged about an outer circumference of cell windings of the respective battery cell, because Hoebel et al. teach that the heating coil embedded in a foil is particularly resistant to weather and chemicals (paragraph 0033).
 With regard to Claim 17, Wenger et al. disclose in Figure 2a, wherein each of the at least two battery cells (200a, 200b) comprise a plurality of circuit branches, including the passive cell voltage-balancing or voltage compensating circuit (211), as well as, energy storage cells (200a, 200b) coupled to one another through capacitive coupling, considered circuit branches, between the terminals of the respective positive pole and negative pole of the respective battery cells (paragraph 0083).
With regard to Claim 18, Wenger et al. disclose in Figure 2a, wherein the at least two battery cells (200a, 200b) each comprise at least one temperature sensor (213), and wherein the control device (215) is configured to switch the switching elements (223) in dependence on respective temperature signals of the temperature sensors (215) (paragraph 0076). 
With regard to Claim 19, Wenger et al. disclose in Figure 2a, wherein the control device (215) is configured to switch the switching elements (223) in dependence on a respective charge level of each of the at least two battery cells (200a, 200b) to passively balance the at least two battery cells (200a, 200b) (paragraph 0077). 
With regard to Claim 20, Wenger et al. disclose in Figure 2a, wherein the control device (215) is configured to switch the switching elements (223) into the electrically conductive state to completely discharge the battery cells (200a, 200b) if integrity of the battery or the motor vehicle is compromised (paragraph 0077). 
With regard to Claim 21, Wenger et al. disclose in Figure 2a, each monitoring device comprising a temperature sensor (213), a microcontroller (215) or control device configured to switch the switching elements (223) and a passive cell-voltage balancing circuit (211) (paragraphs 0073-0082, 0102-0106, 0223-0225), in which both the data transmission and the energy transmission can take place via one and the same coupling, for example using a modulation method (paragraph 0230). 
With regard to Claim 22, Wenger et al. disclose in Figure 2a, wherein the control device (215) comprises a control unit, including a management board and communication connection ports (105, 109), provided in each of the at least two battery cells (200a, 200b), the control unit (215) configured to switch the respective switching element (223) between the electrically conductive and the electrically blocking state (paragraphs 0077-0078). 
With regard to Claim 23, Wenger et al. disclose in Figure 2a, a method for operating a battery comprising: provision of at least two battery cells, called storage cells (200a, 200b) which include an energy store (101) in each storage cells (200), and a control device, called a microcontroller (215), wherein: each of the at least two battery cells (200a, 200b) are provided with at least one circuit branch, called a passive cell voltage-balancing or voltage-compensation circuit (211), connected to a positive pole and a negative pole of the respective battery cell (101), wherein each of the at least one circuit branch (211) comprises a switching element (223) and a heating unit, called a compensating resistor (221), the heating unit (221) connectable in parallel to the respective battery cell (101) via the switching element (223), and switching, by the control device (215), of the switching elements (223) between an electrically conductive state and an electrically blocking state in order to heat the at least two battery cells (200a, 200b), to perform active balancing of the at least two battery cells (200a, 200b), and/or to discharge the at least two battery cells (200a, 200b) (paragraphs 0069-0100).  Wenger et al do not specifically disclose wherein each heating unit comprises a heating foil formed as a heating coil embedded in a foil, and wherein each heating foil is arranged inside a cell housing of the respective battery cell. 
Hoebel et al. disclose in Figures 1-3, a battery (40), particularly for a motor vehicle, comprising: at least two battery cells (8) and a control device, called a control unit (28),  wherein at least one circuit branch is connected to a respective positive pole and negative pole of the respective battery cell (8), which further comprises a heating unit, including a heating foil (20) and heating coil (26), wherein the heating units (20/26) are heating foils (20) which comprise a heating coil (26) embedded in a foil (20), and wherein the heating foils (20) are arranged inside the respective cell housing of the battery cells (8) (paragraphs 0003-0010, 0020-0027). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Wenger et al. to include a heating unit comprising a heating foil formed as a heating coil embedded in a foil, and wherein each heating foil is arranged inside a cell housing of the respective battery cell, because Hoebel et al. teach that the heating coil embedded in a foil is particularly resistant to weather and chemicals (paragraph 0033).
With regard to Claim 32, Wenger et al. and Hoebel et al. do not specifically disclose wherein, in each of the at least two battery cells, the heating foils are each arranged to heat a different portion of the respective battery cell. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to arrange the heating foils to heat a different portion of the respective battery cell, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 33, Hoebel et al. disclose in Figures 1-3, wherein each heating foil (20) is arranged about an outer circumference of cell windings of the respective battery cell (8) (paragraphs 0020, 0023). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Wenger et al. to include a heating foil arranged about an outer circumference of cell windings of the respective battery cell, because Hoebel et al. teach that the heating coil embedded in a foil is particularly resistant to weather and chemicals (paragraph 0033).
With regard to Claim 34, Wenger et al. disclose in Figure 2a, wherein each of the at least two battery cells (200a, 200b) comprise a plurality of circuit branches, including the passive cell voltage-balancing or voltage compensating circuit (211), as well as, energy storage cells (200a, 200b) coupled to one another through capacitive coupling, considered circuit branches, between the terminals of the respective positive pole and negative pole of the respective battery cells (paragraph 0083).
With regard to Claim 35, Wenger et al. disclose in Figure 2a, wherein the control device (215) switches the switching elements (223) into the electrically conductive state to completely discharge the battery cells (200a, 200b) if integrity of the battery or the motor vehicle is compromised (paragraph 0077). 
With regard to Claim 36, Wenger et al. disclose in Figure 2a, wherein integrity of the battery or the motor vehicle is determined from at least one sensor (paragraph 0077). 
With regard to Claim 37, Wenger et al. disclose in Figure 2a, wherein the control device (215) comprises a control unit, including a management board and communication connection ports (105, 109), provided in each of the at least two battery cells (200a, 200b), wherein each control unit (215) switches the switching elements (223) of the respective battery cells (paragraphs 0077-0078). 
With regard to Claim 38, Wenger et al. and Hoebel et al. do not specifically disclose wherein, in each of the at least two battery cells, the heating foils are each arranged to heat a different portion of the respective battery cell. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to arrange the heating foils to heat a different portion of the respective battery cell, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

Response to Arguments
11.	Applicant’s arguments, see pages 8-12, filed March 7, 2022, with respect to the rejection(s) of Claims 13-15, 18-20, 22-23, 27-28 and 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Hoebel et al. (DE102010000667), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wenger et al. (DE 102011088440 A).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725